DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horgan et al. (US 2008/0175957 A1) in view of Wu et al. (CN 101779723 B). Chitosan NPL is relied on as evidence.
Citations to Wu et al. are taken from the translation provided with the Non-Final Rejection mailed 2/12/2020.
The term “and/or” is interpreted to mean that a choice can be made between the terms “and” and “or”. For the sake of examination, the term “or” is chosen.
Regarding claim 1, Horgan et al. teaches a composition comprising a sensitive ingredient, where the sensitive ingredient is within a protective coating comprising a chitosan matrix (abstract), where the chitosan matrix protects the activity of the sensitive ingredients in the presence of heat, water and/or oxygen (paragraphs 3 and 7), where the sensitive ingredients can include water-soluble vitamins such as vitamins B and C (paragraphs 47 and 50) in an amount of 0.01 to 90% by weight of the composition (paragraph 51), a first protective coating comprising 0.01 to 95% by weight of the composition (paragraph 61) and a second protective coating comprising 0.01 to 95% by weight of the composition (paragraph 65), and specifically teaches the chitosan can be present in an amount of at least 5% by weight (paragraph 144; paragraph 145 table). 
It is noted that applicant’s specification states that “chitin” can include any type of polysaccharide derivative comprising N-acetyl-glucosamine units and D-glucosamine units (page 2 lines 1-3). Chitosan NPL shows that chitosan is a copolymer of these two units (page 2 second paragraph), and is therefore construed to read on the term “chitin” as claimed.
Regarding the claimed values of chitin and water soluble vitamins, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. to use the claimed amounts since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of composition being formed, desired nutritional value (e.g. bioavailability), and desired degree of protection (paragraphs 23, 25, 31, 36 and 59).
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages, In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. This reasoning is similarly applied to the following rejections.
Horgan et al. does not teach the composition is heat treated at a temperature greater than or equal to 90oC.
 Wu et al. teaches process for treating a composition comprising shrimp shell meal, which would naturally contain chitin as evidenced by Chitosan NPL (pages 1-2 “introduction”) and water soluble vitamins such as vitamin groups B and C, where the product is cooked in an extruder at a temperature of 135o
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. to heat treat the composition at the claimed temperature range since heat treating food by extrusion is commonly practiced in the art for production of foods as taught by Horgan et al. (paragraph 5), where Wu et al. teaches heat treatment by extrusion allows for sterilization, complete cooking, etc. as stated above, and therefore in order to similarly produce the food product by a known method having known advantages, since Horgan et al. also teaches the protective coating limits the loss of activity of the sensitive ingredient during processing, particularly extrusion (paragraph 59), and since the claimed temperature values would have been used during the course of normal experimentation and optimization procedures due to factors such as sterilization/storage stability, degree of cooking, destruction of anti-nutritional factors, starch gelatinization, protein denaturation, desired rate and degree of drying, and type of food product.
Regarding claims 2-3, Horgan et al. teaches at least 0.05% by weight group B and C vitamins, where vitamin can also be folic acid (vitamin B9) (paragraphs 50-51).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. to include the claimed amounts of vitamins for the same reasons stated for claim 1, particularly to provide a product having a desired nutritional profile for a desired application (e.g. type, size, dietary need of an animal to be fed).
Regarding claim 4, Horgan et al. teaches at least 5% chitosan by weight (paragraph 145), and further teaches the amount of chitosan can be adjusted as needed (paragraph 61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. to include the claimed amounts of vitamins for the same reasons stated for claim 1, particularly to provide a desired degree of protection for the sensitive ingredients.
Regarding claims 5-6, the combination applied to claim 1 teaches heat treating at a temperature greater than 100oC, and Wu et al. further teaches heat treating under pressure (paragraph 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. to use the claimed temperature and heat treat under pressure for the same reasons stated for claim 1, particularly since extrusion of food at elevated temperature and pressure is known in the art as taught by Horgan et al. (paragraph 5), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired sterilization effect and storage stability.
Regarding claim 7, the limitation “granulation step” interpreted in light of the specification to be a process of assembling particles (column 7 lines 4-5), including pellets (page 1 lines 4-5). 
Horgan et al. teaches the food can be formed into various forms, such as kibbles (paragraphs 34 and 108), which are understood in the art to have a granular pellet-like structure.
Wu et al. teaches the extrusion process, which includes the heat treatment, produces pellets (paragraph 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. such that the heat treatment comprises a granulation step since doing so is known in the art, to provide a desired shape and structure for a particular type of food (e.g. kibbles), in order to combine discrete processes (heat treatment and granulation) into a single step to reduce processing time, to combine prior art elements according to known methods to yield predictable results in heat treating and forming a composition into granules KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976), and for the same advantages recited in the combination applied to claim 1.
Regarding claim 8, the limitation “extrusion step” is given its broadest reasonable interpretation consistent with the specification to be a process that uses an extruder (page 7 lines 24-25). 
Horgan et al. teaches extrusion (paragraph 108) and Wu et al. teaches the heat treatment occurs during extrusion (paragraph 9) as stated for claim 7 above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. such that the heat treatment comprises an extrusion step since heating during extrusion is commonly practiced and known in the art, to provide a desired shape and structure for a particular type of food (e.g. kibbles), in order to combine discrete processes (heat treatment and granulation) into a single step to reduce processing time, to combine prior art elements according to known methods to yield predictable results heat treating and forming a composition into granules, and for the same advantages recited in the combination applied to claim 1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Horgan et al. (US 2008/0175957 A1) in view of Wu et al. (CN 101779723 B) as applied to claims 1-8 above, and further in view of Austin et al. (US 4,320,150).
The term “and/or” is interpreted to mean that a choice can be made between the terms “and” and “or”. For the sake of examination, the term “or” is chosen.
Horgan et al. does not teach the chitin is from insect meal, crustacean meal, squid meal and/or fungi meal. It is noted that Wu et al. further teaches that chitin sources (such as shrimp shell meal) can be incorporated into the composition prior to heat treatment (paragraphs 6 and 9).
Austin et al. teaches an animal feed (abstract) comprising chitin, where the chitin can be sourced from crustacean meal (column 3 lines 5-10 and 27-29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. to source the chitin from crustacean meal since crustaceans are a known commercial source of chitin as evidenced by Chitosan NPL (pages 1-2 “introduction”), since Horgan et al. does not specify the chitin source, as a matter of manufacturing choice for a particular source, and to combine prior art elements according to known methods to yield predictable results of desired chitin content in a food product.

Response to Arguments
Applicant's arguments filed 11/3/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1-8 and 12 have been considered but are moot because the current office action relies on new grounds of rejection, particularly over Horgan et al. The reference specifically teaches chitosan (a derivative of chitin) is used to protect sensitive ingredients such as vitamins as stated above.
In response to applicant's argument on pages 8-9 based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). The prior art acknowledges the use of chitosan to protect heat sensitive ingredients such as vitamins (Horgan et al.), where crustaceans are known sources of chitin (Chitosan NPL) from which chitosan is derived. Austin is relied on to teach only that chitin and its derivatives can be sourced from crustacean meal.
Applicant’s argument against the dependent claims are not persuasive for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN KIM/Examiner, Art Unit 1792